DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 6 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 6 recites “a direction close to a middle point of the light guide strip” in lines 5-6 and 10 of the claim.  It is unclear what direction is being referred to in the claim—i.e., what is the direction of a point?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 101876404).
Regarding independent claim 1, Zhang teaches a light guide assembly (Fig. 3) comprising a light guide plate (Fig. 3, Element 204); and a light guide strip (Fig. 3, Element 220) being around a periphery of the light guide plate (204) and having a first end and a second end, a plurality of light-transmitting holes (Fig. 2, Element 216) being formed on one side of the light guide strip (220) facing to the light guide plate (204), wherein at least one of the first end and the second end is a light incident side (Fig. 2).
Regarding claim 2, Zhang teaches the light guide strip (220) being annular (Fig. 2), and a shape of the light guide strip (220) being the same as a shape of the periphery of the light guide plate (204).
Regarding claim 3
Regarding claim 10, Zhang teaches zig-zag notches (208) on the surface of the light guide plate (204) facing to the light guide strip (220), and an extension direction of the zig-zag notches being perpendicular to a plane of the light guide plate (204).
Regarding claim 13, Zhang teaches a side of the light guide strip (220) facing to one side of the light guide plate (204) as a plane and closely attached to a side wall of the light guide plate (204).
Regarding claim 14, Zhang teaches the light guide plate having a through hole (Fig. 2, Element 216).
Regarding independent claim 15, Zhang teaches a light source module comprising a light source (Fig. 2, Element 202); and a light guide assembly comprising a light guide plate (Fig. 2, Element 204); and a light guide strip (Fig. 3, Element 220) positioned around a periphery of the light guide plate (204) and having a first end and a second end, a plurality of light-transmitting holes (Fig. 2, Element 216) being formed on one side of the light guide strip (220) facing to the light guide plate (204), wherein at least one of the first end and the second end is a light incident side (Fig. 2), the light source (202) is on at least one end of the light guide strip (220), and a light-emitting direction of the light source (202) faces the light guide strip (220).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0103393) in view of Zhang (CN 101874404).
Regarding independent claim 16, Huang teaches a display device (Fig. 3, Element 300) comprising a display panel (Fig. 3, Element 340); and a light source module (Fig. 3, Element 110) comprising a light source (Fig. 3, Element 111) and a light guide assembly (Fig. 3, Element 113).
Huang teaches the limitations of independent claim 16 discussed earlier but fails to exemplify the claimed particulars of the light guide assembly.
Zhang teaches a light guide assembly comprising a light guide plate (Fig. 2, Element 204); and a light guide strip (Fig. 3, Element 220) positioned around a periphery of the light guide plate (204) and having a first end and a second end, a plurality of light-transmitting holes (Fig. 2, Element 216) being formed on one side of the light guide strip (220) facing to the light guide plate (204), wherein at least one of the first end and the second end is a light incident side (Fig. 2), the light source (202) is on at least one end of the light guide strip (220), and a light-emitting direction of the light source (202) faces the light guide strip (220).  Zhang discloses the light guide assembly being provided for increasing light intensity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display device of Huang with the light guide assembly taught by Zhang for increasing light intensity.
Regarding claim 17, Huang teaches the display panel (340) as a total reflective display panel, a semi-reflective and semi-transparent display panel, or a transparent display panel (¶ [0049]), and the display panel (340) comprises an array substrate (Fig. 
Regarding claim 18, Huang teaches the display panel as an electronic paper display panel (¶ [0022]).
Allowable Subject Matter
Claims 4-9, 11-12, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, Zhang neither shows or suggests a light guide assembly comprising, in addition to other limitations of the claim, a protective layer wrapping the reflective layer, wherein a plurality of second light-transmitting holes on one side of the protective layer facing to the light guide plate, and a projection of each of the first light-transmitting holes and a projection of one of the second light-transmitting holes in a radial direction of the light guide strip overlap.
Due to their dependencies upon claim 4, claims 7-9, 11-12, and 19-20 are also allowable.
Regarding claim 5, Zhang neither shows or suggests a light guide assembly comprising, in addition to other limitations of the claim, a plurality of the first light-transmitting holes equally spaced in a light transmission direction of the light guide strip, and sectional areas of a plurality of the first light-transmitting holes in a direction parallel to the periphery of the light guide plate gradually increase in a direction away from the 
Regarding claim 6, Zhang neither shows or suggests a light guide assembly comprising, in addition to other limitations of the claim, a plurality of the first light-transmitting holes equally spaced in a light transmission direction of the light guide strip, and sectional areas of the first light-transmitting holes in a direction parallel to a periphery of the light guide plate gradually increase in a direction close to a middle point of the light guide strip, or the sectional areas of a plurality of the first light-transmitting holes in a direction parallel to the periphery of the light guide plate are equal, and a distance between the first light-transmitting holes adjacent to each other in a light transmission direction of the light guide strip gradually decreases in a direction close to the middle point of the light guide strip.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lyu (US 2020/0132928) teaches a light projecting device with waveguide having grating structures.  Ou (US 10,353,244) teaches an edge-lit backlight module.  Ahn (US 2019/0212486) teaches a backlight unit with light conversion layer on a light guide plate.  Lee (US 2019/0154906) teaches a display device with buffered light guide plate.  Chen (US 2012/0026430) teaches a uniform reflective lightguide with micro-structure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        19 March 2022